PER CURIAM.
This is an appeal from an adverse order in a post-conviction proceeding brought by appellant under Criminal Procedure Rule 1.850, 33 F.S.A. The judgment sought to be vacated was affirmed by this court in Dampier v. State, 180 So.2d 183.
*27The briefs and record in this cause having been read and given full consideration and appellant having failed to demonstrate that the order appealed from is erroneous, it is therefore affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.